 Case 1:20-cr-00473-RA Document 108 Filed 03/16/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------X                               3/16/2021
UNITED STATES OF AMERICA,        :
                                 :
                                 :              20 CR 473(VM)
          -against-              :                 ORDER
                                 :
SAIBO SIDIBEH, et al.,           :
                                 :
                  Defendants.    :
---------------------------------X
VICTOR MARRERO, U.S.D.J.:

      Counsel for the Government, with the consent of counsel
for Defendants (see Dkt. No. 106), requests that the status
conference    currently   scheduled     for    April    2,     2021     be
rescheduled. The conference shall be scheduled for Friday
June 4, 2021 at 1:00 p.m.
      All parties to this action consent to an exclusion of
time from the Speedy Trial Act until June 4, 2021.
      It is hereby ordered that time until June 4, 2021 shall
be excluded from speedy trial calculations. This exclusion is
designed to guarantee effectiveness of counsel and prevent
any   possible   miscarriage   of   justice.   The     value   of     this
exclusion outweighs the best interests of the Defendant and
the public to a speedy trial. This order of exclusion of time
is made pursuant to 18 U.S.C. §§ 3161(h)(7)(B)(i) & (iv).


SO ORDERED:

Dated:     New York, New York
           16 March 2021
